***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
            JOSEPH DOMINGUEZ v. NEW YORK
                 SPORTS CLUB ET AL.
                      (AC 42089)
                        Alvord, Elgo and Eveleigh, Js.

                                    Syllabus

The defendant employer and its workers’ compensation insurer appealed
    to this court from the decision of the Compensation Review Board,
    which reversed in part the decision of the Workers’ Compensation Com-
    missioner granting in part the plaintiff employee’s motion to preclude the
    defendants from contesting the compensability of his injuries pursuant
    to statute (§ 31-294c (b)). The defendants did not file a form 43 to contest
    liability for the plaintiff’s injuries within the twenty-eight day time period
    mandated by § 31-294c (b) but, rather, filed that form seventy-five days
    after they received the plaintiff’s form 30C notice of claim. The defen-
    dants’ form 43 stated that no medical records supporting the plaintiff’s
    claim and no request for medical or indemnity benefits had been pre-
    sented to them. The commissioner determined that, because the defen-
    dants had not timely filed a form 43, they were precluded from contesting
    the compensability of the plaintiff’s claim but that, under the limited
    exception to the preclusion provision of § 31-294c (b) articulated in
    Dubrosky v. Boehringer Ingelheim Corp. (145 Conn. App. 261), the
    defendants could contest the extent of the plaintiff’s injuries due to
    their inability to pay indemnity benefits or medical payments within the
    twenty-eight day time period mandated by § 31-294c (b). The board
    reversed the commissioner’s decision in part, concluding that the com-
    missioner improperly applied the Dubrosky exception to the preclusion
    provision of § 31-294c (b) and directed that the defendants were to be
    precluded from presenting a defense to the plaintiff’s claim for benefits.
    On appeal, the defendants claimed that it had been impossible to comply
    with the mandate of § 31-294c (b) that they commence payment to the
    plaintiff on or before the twenty-eighth day after receiving written notice
    of his claim because he failed to furnish them with medical bills or a
    separate request for payment within that twenty-eight day period. Held:
1. The defendants could not prevail on their claim that the board improperly
    precluded them from contesting the extent of the plaintiff’s injuries:
    because the plaintiff complied with the notice of claim requirements in
    § 31-294c (a) and the defendants did not file a responsive answer of any
    kind within the twenty-eight day period mandated by § 31-294c (b) to
    indicate their intention to contest liability or to commence payment,
    the conclusive presumption of compensability in § 31-294c (b) barred
    them from contesting the extent of the plaintiff’s disability or his right
    to receive compensation, and this court concluded that, although the
    mechanics of the commence payment predicate in § 31-294c (b) were
    ambiguous, the initial burden with respect to the commence payment
    predicate rested with the employer, which was consistent with the
    legislative policies and purposes embodied in § 31-294c (b), the broad
    remedial purposes of the Workers’ Compensation Act (§ 31-275 et seq.)
    and the statutory (§ 31-294d) requirement of an immediate response
    from employers with respect to medical expenses, and the placing of
    the initial burden on the employer comported with a primary purpose
    of § 31-294c (b), which is to keep the process of initiating a claim for
    compensation simple and accessible for laypersons, as § 31-294c (b)
    does not require the claimant to furnish medical bills or a separate
    request for payment within twenty-eight days after commencing a claim;
    furthermore, it was entirely consonant with the legislative history and
    policies embodied in § 31-294c (b) that an employer be required to
    provide notice to a claimant within the twenty-eight day period when
    the employer seeks to avail itself of the one year safe harbor provision
    in § 31-294c (b) that permits an employer to make payments on a claim
    instead of filing a notice that it is contesting the claim.
2. This court declined to extend the limited exception in Dubrosky to the
    preclusion provision of § 31-294c (b) in situations in which employers
    dispute liability and the extent of a claimant’s injuries, and fail to make
   payments for a claimant’s medical care; the defendants did not accept
   liability for the plaintiff’s injuries or make any payments for his medical
   care, and the complex nature of the workers’ compensation scheme
   required that policy determinations and the creation of exceptions to
   § 31-294c (b) be left to the legislature.
          Argued January 13—officially released July 14, 2020

                           Procedural History

   Appeal from the decision of the Workers’ Compensa-
tion Commissioner for the Seventh District granting in
part the plaintiff’s motion to preclude the defendants
from contesting liability as to his claim for certain work-
ers’ compensation benefits, brought to the Compensa-
tion Review Board, which reversed the commissioner’s
decision in part, and the defendants appealed to this
court; thereafter, Walter Dominguez, administrator of
the plaintiff’s estate, was substituted as the plaintiff.
Affirmed.
  James T. Baldwin, for the appellants (defendants).
  John J. Morgan, for the appellee (substitute plaintiff).
                          Opinion

   ELGO, J. This case concerns the mandate of General
Statutes § 31-294c (b), which obligates an employer pre-
sented with proper notice of a workers’ compensation
claim to respond within twenty-eight days by either
filing a notice contesting liability or commencing pay-
ment on the claim. The employer in the present case
did neither, which led the Compensation Review Board
(board) to conclude that the employer was precluded
under § 31-294c (b) from contesting both liability for,
and the extent of, injuries allegedly sustained by the
plaintiff, Joseph Dominguez.1 On appeal, the defendant
New York Sports Club2 asks us to extend the narrow
exception to the preclusion provision of § 31-294c (b)
recognized by this court in Dubrosky v. Boehringer
Ingelheim Corp., 145 Conn. App. 261, 76 A.3d 657, cert.
denied, 310 Conn. 935, 78 A.3d 859 (2013), to cases in
which an employer (1) provides no response to a prop-
erly filed claim for compensation within the twenty-
eight day statutory period, (2) makes no payments on
the claim, (3) files an untimely notice contesting liability
for the claimant’s injuries, and (4) alleges in subsequent
administrative proceedings before the Workers’ Com-
pensation Commission that it was impossible to com-
mence payment due to the claimant’s failure to submit
medical bills within the twenty-eight day statutory
period. We decline to do so and, accordingly, affirm
the decision of the board.
   The relevant facts were stipulated to by the parties
and are not in dispute. On June 29, 2016, the plaintiff
completed a form 30C,3 in which he sought compensa-
tion for the exacerbation of a preexisting injury to his
upper left extremity. The plaintiff allegedly sustained
that exacerbation in the course of his employment with
the defendant ‘‘while moving equipment or other items
in the [defendant’s] gym’’ on March 24, 2016. The Work-
ers’ Compensation Commission received the plaintiff’s
notice of that claim for compensation on July 5, 2016;
the defendant received it on July 6, 2016. Over the next
seven weeks, the defendant did not file any response
to that notice.
   On August 26, 2016, the plaintiff filed a motion, pursu-
ant to § 31-294c (b), to preclude the defendant from
‘‘contesting [his] right to receive compensation on any
ground’’ due to its failure ‘‘to file a timely response to
[his] form 30C.’’ It is undisputed that the defendant did
not file a form 434 or provide any other response within
the twenty-eight day time period mandated by § 31-294c
(b). It also is undisputed that the defendant made no
payments on the claim and that the plaintiff’s medical
bills were processed through his group medical
insurance.5
  The defendant filed a belated form 43 with the Work-
ers’ Compensation Commission on September 19,
2016—seventy-five days after receiving the plaintiff’s
form 30C. In the portion of the form titled ‘‘Reason(s)
for Contest,’’ the defendant stated: ‘‘Alleged injury did
not arise out of or in the course of employment; no
medical records supporting compensability presented
to employer and no request for medical or indemnity
benefits presented to employer for payment to date.’’
   A formal hearing was held before the Workers’ Com-
pensation Commissioner (commissioner) on February
6, 2017, at which the sole issue was whether to grant
the plaintiff’s motion to preclude. In her subsequent
decision, the commissioner found that the defendant
had not filed a timely form 43 within the twenty-eight
day period of § 31-294c (b). At the same time, the com-
missioner found that the plaintiff had ‘‘presented no
medical bills, nor did he request payments for indemnity
benefits within the twenty-eight (28) day period,
thereby preventing the [defendant] from complying
with [that statute].’’ The commissioner then concluded
that the exception to the preclusion provision of § 31-
294c (b) articulated by this court in Dubrosky v. Boeh-
ringer Ingelheim Corp., supra, 145 Conn. App. 261,
‘‘applies to this situation’’ despite the fact that Dubrosky
‘‘deals with an accepted work injury, and this claim
deals with a wholly denied injury . . . .’’ The commis-
sioner reasoned that the defendant’s form 43 ‘‘was filed
too late to contest the compensability of the [plaintiff’s]
claim, but due to its inability to pay indemnity benefits
or medical payments, the [defendant’s] form 43 is not
too late to contest the extent of disability . . . .’’ The
commissioner thus granted the motion to preclude in
part and ordered that the defendant ‘‘must accept the
underlying injury but may contest its extent.’’
   The plaintiff filed a petition for review with the board,
claiming that the commissioner had improperly applied
the Dubrosky exception. The board agreed, emphasiz-
ing that, unlike the defendant employer in Dubrosky,
the defendant here contested its liability for the injury
in question.6 Concluding that ‘‘the present matter is
distinguishable from Dubrosky,’’ the board unani-
mously reversed the decision of the commissioner in
part and directed ‘‘that the [defendant] be precluded
from presenting a defense in this matter.’’7 From that
decision, the defendant now appeals.
   As a preliminary matter, we note certain well estab-
lished precepts that govern our review. The workers’
compensation system in this state ‘‘is derived exclu-
sively from statute’’; Wiblyi v. McDonald’s Corp., 168
Conn. App. 92, 104, 144 A.3d 530 (2016); and is codified
in the Workers’ Compensation Act (act), General Stat-
utes § 31-275 et seq. ‘‘The purpose of the [act] is to
compensate the worker for injuries arising out of and
in the course of employment, without regard to fault,
by imposing a form of strict liability on the employer
. . . . [The act] compromise[s] an employee’s right to
a [common-law] tort action for [work-related] injuries
in return for relatively quick and certain compensation.
. . . The act indisputably is a remedial statute that
should be construed generously to accomplish its pur-
pose.’’ (Internal quotation marks omitted.) Gill v. Bres-
come Barton, Inc., 142 Conn. App. 279, 298, 68 A.3d 88
(2013), aff’d, 317 Conn. 33, 114 A.3d 1210 (2015). For
that reason, when interpreting its provisions, ‘‘we must
resolve statutory ambiguities or lacunae in a manner
that will further the remedial purpose of the act.’’ Doe
v. Stamford, 241 Conn. 692, 698, 699 A.2d 52 (1997);
see also Lucenti v. Laviero, 327 Conn. 764, 774, 176
A.3d 1 (2018) (‘‘[t]he act is to be broadly construed to
effectuate the purpose of providing compensation for
an injury arising out of and in the course of the employ-
ment regardless of fault’’ (internal quotation marks
omitted)).
   This appeal does not involve any dispute as to the
underlying facts found by the commissioner. Rather, it
concerns the proper interpretation of § 31-294c (b) and
the proper application of established precedent. Our
review over those questions of law is plenary. See Jones
v. Redding, 296 Conn. 352, 364, 995 A.2d 51 (2010);
Russell v. Mystic Seaport Museum, Inc., 252 Conn. 596,
604, 748 A.2d 278 (2000).
                              I
    On appeal, the defendant claims that the board
improperly determined that the defendant was pre-
cluded from contesting the extent of the plaintiff’s injur-
ies.8 It argues that the plaintiff’s failure to submit medi-
cal bills or a request for payment to the defendant
within the twenty-eight day statutory period rendered
it impossible for the defendant to comply with the predi-
cates of § 31-294c (b). In response, the plaintiff con-
tends that an employer that fails to respond in any
manner to a notice of claim for compensation within
that statutory period, and then later files a notice that
it is contesting liability, is subject to the preclusion
provision of § 31-294c (b).
   In resolving that issue of statutory construction, we
are mindful that ‘‘[w]hen interpreting a statute, [o]ur
fundamental objective is to ascertain and give effect to
the apparent intent of the legislature. . . . The mean-
ing of a statute shall, in the first instance, be ascertained
from the text of the statute itself and its relationship
to other statutes. If, after examining such text and con-
sidering such relationship, the meaning of such text is
plain and unambiguous and does not yield absurd or
unworkable results, extratextual evidence of the mean-
ing of the statute shall not be considered. General Stat-
utes § 1-2z. . . . However, [w]hen a statute is not plain
and unambiguous, we also look for interpretive guid-
ance to the legislative history and circumstances sur-
rounding its enactment, to the legislative policy it was
designed to implement, and to its relationship to
existing legislation and [common-law] principles gov-
erning the same general subject matter. . . . A statute
is ambiguous if, when read in context, it is susceptible
to more than one reasonable interpretation.’’ (Internal
quotation marks omitted.) Ferraro v. Ridgefield Euro-
pean Motors, Inc., 313 Conn. 735, 747–48, 99 A.3d
1114 (2014).
   As its title indicates, § 31-294c sets forth the statutory
requirements for both notices of claims for compensa-
tion filed by employees; see General Statutes § 31-294c
(a); and notices contesting liability filed by employers.
See General Statutes § 31-294c (b). It is undisputed that
the plaintiff properly filed a notice of his claim for
compensation pursuant to § 31-294c (a). Accordingly,
the issue in the present case is the defendant’s compli-
ance with § 31-294c (b).
   We begin with the language of the statute in question.
Section 31-294c (b) contains several related provisions
that govern an employer’s obligation to respond to a
properly filed notice of claim for compensation. It pro-
vides in relevant part: ‘‘Whenever liability to pay com-
pensation is contested by the employer, he shall file
with the commissioner, on or before the twenty-eighth
day after he has received a written notice of claim,9 a
notice in accord with a form prescribed by the chairman
of the Workers’ Compensation Commission stating that
the right to compensation is contested, the name of the
claimant, the name of the employer, the date of the
alleged injury or death and the specific grounds on
which the right to compensation is contested. The
employer shall send a copy of the notice to the employee
in accordance with section 31-321. If the employer . . .
fails to file the notice contesting liability on or before
the twenty-eighth day after he has received the written
notice of claim, the employer shall commence payment
of compensation for such injury or death on or before
the twenty-eighth day after he has received the written
notice of claim, but the employer may contest the
employee’s right to receive compensation on any
grounds or the extent of his disability within one year
from the receipt of the written notice of claim, provided
the employer shall not be required to commence pay-
ment of compensation when the written notice of claim
has not been properly served in accordance with section
31-321 or when the written notice of claim fails to
include a warning that (1) the employer, if he has com-
menced payment for the alleged injury or death on or
before the twenty-eighth day after receiving a written
notice of claim, shall be precluded from contesting lia-
bility unless a notice contesting liability is filed within
one year from the receipt of the written notice of claim,
and (2) the employer shall be conclusively presumed
to have accepted the compensability of the alleged
injury or death unless the employer either files a notice
contesting liability on or before the twenty-eighth day
after receiving a written notice of claim or commences
payment for the alleged injury or death on or before
such twenty-eighth day. An employer shall be entitled,
if he prevails, to reimbursement from the claimant of
any compensation paid by the employer on and after
the date the commissioner receives written notice from
the employer . . . in accordance with the form pre-
scribed by the chairman of the Workers’ Compensation
Commission, stating that the right to compensation is
contested. Notwithstanding the provisions of this sub-
section, an employer who fails to contest liability for
an alleged injury or death on or before the twenty-
eighth day after receiving a written notice of claim and
who fails to commence payment for the alleged injury
or death on or before such twenty-eighth day, shall be
conclusively presumed to have accepted the compensa-
bility of the alleged injury or death. . . .’’ (Footnote
added.) General Statutes § 31-294c (b).
   It is well established that, ‘‘in interpreting [statutory
language], we do not write on a clean slate, but are
bound by . . . previous judicial interpretations of this
language and the purpose of the statute.’’ New England
Road, Inc. v. Planning & Zoning Commission, 308
Conn. 180, 186, 61 A.3d 505 (2013). On several occa-
sions, the appellate courts of this state have construed
the various provisions of § 31-294c (b). That precedent
informs our analysis of the defendant’s claim.
   In the seminal case of Harpaz v. Laidlaw Transit,
Inc., 286 Conn. 102, 942 A.2d 396 (2008), our Supreme
Court detailed the contours of the preclusion scheme
contained in § 31-294c (b). It stated: ‘‘The first two sen-
tences of § 31-294c (b) address the procedure that an
employer must follow if it wants to ‘contest liability to
pay compensation . . . .’ The statute prescribes
therein that, within twenty-eight days of receiving a
notice of claim, the employer must file a notice stating
that it contests the claimant’s right to compensation
and setting forth the specific ground on which compen-
sation is contested. The third sentence: (1) provides that
an employer who fails to file a timely notice contesting
liability must commence payment of compensation for
the alleged injury within that same twenty-eight day
period; and (2) grants the employer who timely com-
mences payment a one year period in which to ‘contest
the employee’s right to receive compensation on any
grounds or the extent of his disability’; but (3) relieves
the employer of the obligation to commence payment
within the twenty-eight day period if the notice of claim
does not, inter alia, include a warning that ‘the employer
shall be conclusively presumed to have accepted the
compensability of the alleged injury or death unless the
employer either files a notice contesting liability on or
before the twenty-eighth day after receiving a written
notice of claim or commences payment for the alleged
injury or death on or before such twenty-eighth day.’
. . . General Statutes § 31-294c (b). The fourth sen-
tence provides for reimbursement to an employer who
timely pays and thereafter prevails in contesting com-
pensability. Finally, the fifth sentence sets forth the
consequences to an employer who neither timely pays
nor timely contests liability: ‘Notwithstanding the provi-
sions of this subsection, an employer who fails to con-
test liability for an alleged injury or death on or before
the twenty-eighth day after receiving a written notice
of claim and who fails to commence payment for the
alleged injury or death on or before such twenty-eighth
day, shall be conclusively presumed to have accepted
the compensability of the alleged injury or death.’ . . .
General Statutes § 31-294c (b).’’ (Emphasis in original.)
Harpaz v. Laidlaw Transit, Inc., supra, 110–11. The
court characterized that preclusion provision as a ‘‘con-
clusive presumption . . . .’’ Id., 105; see also Donahue
v. Veridiem, Inc., 291 Conn. 537, 548, 970 A.2d 630
(2009) (noting that court previously had ‘‘referred to
[§ 31-294c (b)], or its predecessor, as setting forth a
conclusive presumption’’ and explaining that ‘‘a conclu-
sive or irrebuttable presumption is [one] that cannot
be overcome by any additional evidence or argument’’
(emphasis omitted; internal quotation marks omitted)).
   The issue presented in Harpaz was ‘‘whether an
employer that is deemed ‘conclusively presumed to
have accepted the compensability of the alleged injury’
under . . . § 31-294c (b) because of its failure to con-
test liability or commence payment of compensation
within the time period prescribed is permitted to con-
test the extent of the claimant’s disability from that
alleged injury.’’ (Footnote omitted.) Harpaz v. Laidlaw
Transit, Inc., supra, 286 Conn. 104–105. After examin-
ing the language of § 31-294c (b), the court concluded
that it ‘‘[did] not yield a plain meaning’’ as to that issue.
Id., 111. The court thus undertook an exhaustive exami-
nation of ‘‘the genealogy and legislative history of § 31-
294c (b)’’ to resolve that issue. Id., 112. In light of that
history, the court concluded that ‘‘under § 31-294c (b),
if an employer neither timely pays nor timely contests
liability, the conclusive presumption of compensability
attaches and the employer is barred from contesting
the employee’s right to receive compensation on any
ground or the extent of the employee’s disability.’’10 Id.,
130. This court likewise has explained that a motion
to preclude predicated on noncompliance with those
statutory requirements is ‘‘a statutorily created waiver
mechanism that, following an employer’s failure to com-
ply with the requirement of § 31-294c (b), bars that
employer from contesting the compensability of its
employee’s claimed injury or the extent of the employ-
ee’s resulting disability.’’ Wiblyi v. McDonald’s Corp.,
supra, 168 Conn. App. 105.
  In Donahue v. Veridiem, Inc., supra, 291 Conn. 545,
our Supreme Court described the requirement that an
employer either file a notice contesting liability or com-
mence payment on the claim within the twenty-eight
day statutory period as predicates to the employer’s
ability to challenge ‘‘both the compensability of the
injury and the extent of disability.’’11 In the present case,
it is undisputed that the defendant failed to comply
with the first predicate, as it did not file a timely notice
that it was contesting liability. The issue here is the
defendant’s compliance with the second predicate,
which requires it to ‘‘commence payment of compensa-
tion for such injury or death on or before the twenty-
eighth day after he has received the written notice of
claim . . . .’’ General Statutes § 31-294c (b).
  Our Supreme Court previously has determined that
§ 31-294c (b) is ambiguous in other contexts.12 See
Donahue v. Veridiem, Inc., supra, 291 Conn. 547–48
(§ 31-294c (b) is not plain and unambiguous on issue
of employer’s role once preclusion has been granted);
Harpaz v. Laidlaw Transit, Inc., supra, 286 Conn. 111
(§ 31-294c (b) does not yield plain meaning on issue of
preclusion). We similarly conclude that § 31-294c (b) is
ambiguous as applied to the present case.
   ‘‘The test to determine ambiguity is whether the stat-
ute, when read in context, is susceptible to more than
one reasonable interpretation.’’ (Internal quotation
marks omitted.) Sena v. American Medical Response
of Connecticut, Inc., 333 Conn. 30, 46, 213 A.3d 1110
(2019). Because § 31-294c (b) obligates an employer to
‘‘commence payment of compensation for such injury
or death on or before the twenty-eighth day after he
has received the written notice of claim,’’ the defendant
argues that, under a literal reading of the statutory lan-
guage, an employer cannot comply with that statutory
imperative unless a claimant has furnished medical bills
or a separate request for payment within the twenty-
eight day statutory period. The defendant claims that
the plaintiff’s failure to do so prevented it from ‘‘com-
mencing payment’’ as required by § 31-294c (b).
   The plaintiff, by contrast, contends that the inherent
nature of the form 30C itself, which is the vehicle by
which a claimant provides notice of a claim for compen-
sation, communicated to the defendant that he was
seeking payment of benefits due under the act, includ-
ing medical expenses.13 The plaintiff thus argues that
§ 31-294c (b) requires an employer seeking to invoke
its one year safe harbor provision to provide notice
to the claimant within the twenty-eight day statutory
period of its intent to commence payment of compensa-
tion on the claim in order to preserve its rights under
§ 31-294c (b). Because he properly filed a notice of his
claim for compensation in accordance with § 31-294c
(a), the plaintiff submits that the defendant was
required to file a response within the statutory period
notifying him of its intention to either (1) contest liabil-
ity or (2) commence payments on the claim.
  We conclude that both interpretations of § 31-294c
(b) are plausible, rendering the language in question
ambiguous. See, e.g., Williams v. New Haven, 329 Conn.
366, 379, 186 A.3d 1158 (2018). It therefore is necessary
to consider the legislative history of § 31-294c to resolve
the issue presented in this appeal. That history has been
the subject of much scrutiny by our courts.
   The notice of claim requirements of § 31-294c date
back to the initial adoption of the act in 1913. Russell
v. Mystic Seaport Museum, Inc., supra, 252 Conn. 608.
The preclusion provision contained in § 31-294c (b)
originated in Public Acts 1967, No. 842, § 7. See Harpaz
v. Laidlaw Transit, Inc., supra, 286 Conn. 113. In
reviewing the legislative history of that enactment, our
Supreme Court stated: ‘‘Among the defects in previous
provisions of the act were the needless, prejudicial
delays in the proceedings before the commissioners,
delays by employers or insurers in the payment of bene-
fits, lack of knowledge on the part of employees that
they were entitled to benefits and the general inequality
of resources available to claimants with bona fide
claims.’’ Menzies v. Fisher, 165 Conn. 338, 342, 334 A.2d
452 (1973). The court further observed that ‘‘[t]he object
which the legislature sought to accomplish is plain.
[The precursor to § 31-294c (b)] was amended to ensure
(1) that employers would bear the burden of investigat-
ing a claim promptly and (2) that employees would be
timely apprised of the specific reasons for the denial
of their claim. These effect[s] would, in turn, diminish
delays in the proceedings, discourage arbitrary refusal
of bona fide claims and narrow the legal issues which
were to be contested.’’ Id., 343. The 1967 amendment
‘‘embodies the recognition that it is within the employ-
er’s power to supply the answers to such questions in
a simple, forthright manner prior to a hearing. . . .
[The procedure contained in § 31-294c (b) is] designed
to facilitate a speedy, efficient and inexpensive disposi-
tion and to reduce the necessity of legal counsel for
the claimant.’’ Id., 345–46. As a result of the 1967 amend-
ment, ‘‘an employer could contest the claim [for com-
pensation] from the outset or could contest the extent
of disability if it timely paid all the benefits due under
the initial claim.’’ Harpaz v. Laidlaw Transit, Inc.,
supra, 286 Conn. 116.
   The legislature further revised § 31-294c (b) in 1990.
See Public Acts 1990, No. 90-116, § 9. That public act
was ‘‘the genesis of the notice requirement in the third
sentence of the current [revision] of § 31-294c (b), under
which an employer is relieved of the obligation to com-
mence payment within the twenty-eight day period if
the notice of claim is similarly deficient.’’ Harpaz v.
Laidlaw Transit, Inc., supra, 286 Conn. 118. At the
same time, the 1990 amendment ‘‘simply added a notice
requirement regarding the conclusive presumption,
leaving intact the existing conclusive presumption and
its attendant effects . . . .’’ Id., 119.
  In 1993, the General Assembly ‘‘undertook compre-
hensive reforms to the . . . [a]ct.’’ Id., 120. Number 93-
228, § 8, of the 1993 Public Acts ‘‘added the final sen-
tence [to § 31-294c (b)] prescribing the conclusive pre-
sumption to address problems that arose as a result of
language that appeared to extend the one year period
to contest liability—either the right to compensation
on any ground or the extent of disability—not only to
employers who timely had commenced payment, but
also to employers who had failed to comply with the
statutory mandates. The legislature’s responsive, con-
temporaneous action strongly suggests that it specifi-
cally intended the final sentence of § 31-294c (b) to
distinguish between the rights of an employer who
timely commenced payment of compensation and the
rights of an employer who neither timely paid nor timely
contested liability—the former being permitted to con-
test both the employee’s right to compensation on any
ground and the extent of his disability for one year from
notice of the claim, and the latter being precluded from
asserting such defenses altogether upon the employer’s
failure to comply with the twenty-eight day period to
respond to the notice of claim.’’ Harpaz v. Laidlaw
Transit, Inc., supra, 126–27. The 1993 amendment to
§ 31-294c (b) thus ‘‘changed the status quo for employ-
ers who timely had paid compensation, but would have
retained the status quo for employers who had not paid
timely.’’14 Id., 127.
   At the same time, the legislative history of the 1993
amendment sheds little light on the precise question
before us, which concerns the mechanics of the ‘‘com-
mence payment’’ predicate of § 31-294c (b). The present
scenario is one in which (1) an employee properly filed
a notice of claim for compensation but did not submit
medical bills or a separate request for payment in the
ensuing twenty-eight days, and (2) the employer did
not file a timely notice indicating its intent to (a) contest
liability or (b) commence payment pursuant to the one
year safe harbor provision. Distilled to its essence, the
question is whether the initial burden with respect to
the ‘‘commence payment’’ predicate belongs to the
employee or the employer. In light of the legislative
policies and purposes embodied in § 31-294c, as
reflected in both its legislative history and the estab-
lished precedent of this state, we conclude that the
initial burden rests with the employer.
   The preclusion provision of § 31-294c (b) originated
in the 1967 amendment to the act. See Harpaz v. Laid-
law Transit, Inc., supra, 286 Conn. 113. As our Supreme
Court explained, a principal ‘‘[defect] in previous provi-
sions of the act’’ was the ‘‘lack of knowledge on the
part of employees that they were entitled to benefits
. . . .’’ Menzies v. Fisher, supra, 165 Conn. 342. The
1967 amendment thus was enacted to require ‘‘initial
affirmative acts from an employer beyond those nor-
mally incident to a court proceeding.’’ (Emphasis
added.) Id., 345. As Representative Paul Pawlak, Sr.,
remarked, pursuant to the 1967 amendment, ‘‘employ-
ers will now have to investigate claims promptly and
act quickly . . . .’’ 12 H.R. Proc., Pt. 9, 1967 Sess., p.
4036; see also Menzies v. Fisher, supra, 343 (noting
that purpose of 1967 amendment was to ensure that
employers ‘‘would bear the burden’’ of investigating
claim and responding promptly to claimant). For that
reason, our Supreme Court has held that ‘‘[t]he duty to
comply with [§ 31-294c (b)] rests on the employer. . . .
It is not unjust to require a defending employer or insur-
ance carrier to investigate the case seasonably and to
cause a responsive answer to be filed.’’ (Citation omit-
ted; emphasis added.) Menzies v. Fisher, supra, 347–48;
see also Russell v. Mystic Seaport Museum, Inc., supra,
252 Conn. 612 (‘‘[i]f the notice of claim is sufficient to
allow the employer to make a timely investigation of
the claim, it triggers the employer’s obligation to file a
disclaimer’’ (internal quotation marks omitted)).
   Placing the initial burden on the employer is consis-
tent with the larger statutory scheme, and the legislative
mandate of General Statutes § 31-294d in particular,
which obligates employers to take prompt action on
behalf of an injured employee with respect to medical
expenses.15 Although it is undisputed that the plaintiff
here reported his injury to the defendant and submitted
a form titled ‘‘Confidential Accident Report’’ on the date
of the injury,16 there is no indication in the record before
us that the defendant at that time offered to provide
any medical care to the plaintiff in accordance with
§ 31-294d (a) (1). Had the defendant done so, the plain-
tiff likely would have been alerted to the defendant’s
responsibilities with respect to such medical expenses.
More importantly, § 31-294d is further evidence of the
legislature’s intent to require an immediate response
from employers in the face of a workplace injury.
   Placing the initial burden with the employer also com-
ports with another primary purpose of § 31-294c, which
was ‘‘to keep the process of initiating a claim [for com-
pensation] simple and accessible to [laypersons].’’ Rus-
sell v. Mystic Seaport Museum, Inc., supra, 252 Conn.
610; see also Menzies v. Fisher, supra, 165 Conn. 345–46
(‘‘employers and insurers have the necessary resources
to fulfill [the] mandate [of § 31-294c (b)], whereas the
claimant often receives no more assistance than that
furnished by the commissioner in filing his claim’’).
Section 31-294c (a) sets forth in plain terms the require-
ments that a claimant must satisfy in order to provide
proper notice to an employer of a claim for compensa-
tion.17 Nowhere does the statute require the claimant
to furnish medical bills or a separate request for pay-
ment to the employer within twenty-eight days after
commencing a claim. If the legislature had intended to
place that onus on claimants, it surely would have done
so explicitly, particularly in light of its aim to keep
the process simple for laypersons and to ‘‘facilitate a
speedy, efficient and inexpensive disposition’’ on the
claim. Menzies v. Fisher, supra, 346. As our Supreme
Court has observed in a case that, too, involved the
notice requirements of § 31-294c, ‘‘[i]n the face of a
legislative omission, it is not our role to engraft language
onto the statute’’ that imposes additional requirements
on a claimant. McCullough v. Swan Engraving, Inc.,
320 Conn. 299, 310, 130 A.3d 231 (2016).
   In addition, our conclusion that the initial burden
with respect to the ‘‘commence payment’’ predicate of
§ 31-294c (b) rests with the employer is consistent with
the broad remedial purposes underlying the act. See
Gil v. Courthouse One, 239 Conn. 676, 682, 687 A.2d 146
(1997) (‘‘the [act] is remedial and must be interpreted
liberally to achieve its humanitarian purposes’’). Were
this court to agree with the defendant and impose an
additional obligation on claimants pursuant to § 31-294c
that was not established by the legislature, we risk
‘‘denying the beneficent purposes of the act.’’ Laliberte
v. United Security, Inc., 261 Conn. 181, 188, 801 A.2d
783 (2002). Moreover, application of the literal interpre-
tation of the ‘‘commence payment’’ predicate of § 31-
294c (b) advanced by the defendant would frustrate the
policies that underlie its enactment.18 See Lucenti v.
Laviero, supra, 327 Conn. 774 (‘‘[t]he act is to be broadly
construed to effectuate the purpose of providing com-
pensation for an injury arising out of and in the course
of the employment regardless of fault’’ (emphasis
added; internal quotation marks omitted)). We, there-
fore, refuse ‘‘to place a technical construction on a
procedure designed to be simple’’ for claimants, as such
a construction ‘‘runs counter to the spirit’’ of the act.
Menzies v. Fisher, supra, 165 Conn. 344; cf. Gil v. Court-
house One, supra, 685 (concluding that literal reading
of statute in question ‘‘would result in its improper appli-
cation’’).
    We are mindful that the legislature included a safe
harbor provision in § 31-294c (b) that permits an
employer to make payments on the claim instead of
filing a notice that it is contesting liability. An employer
that elects to make such payments pursuant to that
provision is afforded a period of one year, during which
it ‘‘may contest the employee’s right to receive compen-
sation on any grounds or the extent of his disability
. . . .’’19 General Statutes § 31-294c (b). The require-
ment that an employer provide notice to the claimant
within the twenty-eight day statutory period when it
seeks to avail itself of that safe harbor provision is
entirely consonant with the legislative history of and
policies embodied in § 31-294c.
   As with all issues of statutory construction, ‘‘[o]ur
fundamental objective is to ascertain and give effect to
the apparent intent of the legislature.’’ (Internal quota-
tion marks omitted.) Callaghan v. Car Parts Interna-
tional, LLC, 329 Conn. 564, 570, 188 A.3d 691 (2018).
Our review of the genealogy and legislative history of
§ 31-294c indicates that the legislature intended to
require employers to provide ‘‘a responsive answer’’ to
claimants when a proper notice of claim for compensa-
tion is filed, which obligates them to file a response
within the statutory period notifying the claimant of its
intention to either (1) contest liability or (2) commence
payments on the claim.
   It is undisputed that the plaintiff in the present case
fully complied with the notice of claim for compensa-
tion requirements contained in § 31-294c (a). It, there-
fore, was incumbent on the defendant to file a respon-
sive answer within twenty-eight days indicating its
intention to either contest liability or to commence
payments on the claim for the purpose of preserving
its rights under the safe harbor provision of § 31-294c
(b). Because the defendant did neither and failed to
file a responsive answer of any kind, ‘‘the conclusive
presumption of compensability [contained in the pre-
clusion provision of § 31-294c (b)] attaches and the
employer is barred from contesting the employee’s right
to receive compensation on any ground or the extent of
the employee’s disability.’’ Harpaz v. Laidlaw Transit,
Inc., supra, 286 Conn. 130.
                             II
  Despite its failure to file a responsive answer of any
kind during the twenty-eight day statutory period, the
defendant maintains that the limited exception to the
preclusion provision of § 31-294c (b) articulated by this
court in Dubrosky v. Boehringer Ingelheim Corp.,
supra, 145 Conn. App. 261, should be extended to
encompass the present scenario. We do not agree.
   Dubrosky is factually and procedurally distinguish-
able from the present case. Although the defendant
employer in that case failed to file a responsive answer
to the plaintiff employee’s form 30C within the statutory
period, it subsequently (1) paid all medical bills submit-
ted to it by the plaintiff’s physician and (2) affirmatively
accepted, at the formal hearing before the commis-
sioner, that an incident involving the plaintiff had
occurred. Id., 265–66. At that hearing, the defendant
clarified that it only ‘‘sought to maintain its ability to
contest the extent of the plaintiff’s disability’’ due to
the impossibility of complying with the ‘‘commence
payment’’ predicate of § 31-294c (b) during the twenty-
eight day statutory period. Dubrosky v. Boehringer
Ingelheim Corp., supra, 145 Conn. App. 266. Following
the hearing, the commissioner concluded that, as a
result of the defendant’s failure to file a response within
the statutory period, the defendant was precluded from
contesting both liability for, and the extent of, the plain-
tiff’s disability, which decision the board affirmed.
Id., 266–67.
  On appeal, this court concluded otherwise and recog-
nized a narrow exception to the preclusion provision,
as previously construed by Harpaz and its progeny.
The court concluded ‘‘that, under the facts of this case,
it was not reasonably practical for the board to require
the defendant to have complied with § 31-294c (b)
. . . .’’ (Emphasis added.) Id., 267. As we recently
explained, ‘‘[t]his court held [in Dubrosky] that, under
such circumstances, when a defendant employer does
not challenge the claim of a work-related injury, but
challenges only the extent of the plaintiff’s disability,
strict compliance with the twenty-eight day statutory
time frame to begin payment of benefits will be excused
when it is impossible for the [employer] to comply.’’
(Emphasis added.) Woodbury-Correa v. Reflexite Corp.,
190 Conn. App. 623, 638, 212 A.3d 252 (2019), citing
Dubrosky v. Boehringer Ingelheim Corp., supra, 145
Conn. App. 273–75; see also Quinones v. R. W. Thomp-
son Co., 188 Conn. App. 93, 108, 203 A.3d 1256 (2019)
(Dubrosky exception applied because defendant
employer ‘‘did not contest the liability of the plaintiff’s
injury’’ and made compensation payments to him). The
court in Dubrosky further emphasized the ‘‘limited
applicability’’ of that exception to the preclusion provi-
sion of § 31-294c (b).20 Dubrosky v. Boehringer Ingel-
heim Corp., supra, 274.
   Unlike the defendant employer in Dubrosky, the
defendant here has not accepted liability for the plain-
tiff’s injuries. Rather, as both the commissioner and the
board emphasized, the defendant filed a belated form
43 in which it denied liability for the plaintiff’s injuries.
See footnote 6 of this opinion. Moreover, at no time
has the defendant made payments for the plaintiff’s
medical care, as did the defendant employer in
Dubrosky. Put simply, this case is not Dubrosky.
   In this appeal, the defendant asks us to extend the
limited exception articulated in Dubrosky to situations
in which employers (1) dispute both liability and the
extent of a claimant’s injuries,21 and (2) fail to make
any payments for the claimant’s medical care. We refuse
to do so. As our Supreme Court has observed, ‘‘[i]t is
not the court’s role to acknowledge an exclusion when
the legislature painstakingly has created such a com-
plete statute. We consistently have acknowledged that
the act is an intricate and comprehensive statutory
scheme. . . . The complex nature of the workers’ com-
pensation system requires that policy determinations
should be left to the legislature, not the judiciary.’’ (Cita-
tions omitted; internal quotation marks omitted.)
McCullough v. Swan Engraving, Inc., supra, 320 Conn.
310; see also footnote 18 of this opinion. For that reason,
this court expressly has declined ‘‘to carve out another
exception’’ to the statutory scheme embodied in § 31-
294c ‘‘because we believe that the legislature, rather
than this court, is the proper forum through which to
create’’ additional exceptions to that statute. Izikson
v. Protein Science Corp., 156 Conn. App. 700, 713, 115
A.3d 55 (2015); see also Wiblyi v. McDonald’s Corp.,
supra, 168 Conn. App. 107 (‘‘we will not recognize, in
the absence of legislative action,’’ new exception to
§ 31-294c (b)). We likewise decline to do so now. We,
therefore, conclude that the board properly determined,
in accordance with established precedent; see Harpaz
v. Laidlaw Transit, Inc., supra, 286 Conn. 130; that the
preclusion provision of § 31-294c (b) bars the defendant
from contesting either liability for, or the extent of, the
plaintiff’s injuries.
   The decision of the Compensation Review Board is
affirmed.
      In this opinion the other judges concurred.
  1
     The plaintiff died on May 17, 2018, and his brother, Walter Dominguez,
thereafter was appointed administrator of his estate. On January 9, 2019,
this court granted a motion to substitute the administrator as the plaintiff
in this appeal.
   2
     Both the defendant employer, New York Sports Club, and its insurer,
Nationwide Mutual Insurance Company, were named as defendants in this
matter. For convenience, we refer to New York Sports Club as the defendant.
   3
     ‘‘A form 30C is the form prescribed by the [W]orkers’ [C]ompensation
[C]ommission . . . for use in filing a notice of claim under the [Workers’
Compensation Act, General Statutes § 31-275 et seq.].’’ (Internal quotation
marks omitted.) Carter v. Clinton, 304 Conn. 571, 576 n.4, 41 A.3d 296 (2012).
   4
     Entitled ‘‘Notice to Compensation Commissioner and Employee of Inten-
tion to Contest Employee’s Right to Compensation Benefits,’’ a form 43 ‘‘is
a disclaimer that notifies a claimant who seeks workers’ compensation
benefits that the employer intends to contest liability to pay compensation.
If an employer fails timely to file a form 43, a claimant may file a motion
to preclude the employer from contesting the compensability of his claim.
. . . The form 43 generally must be filed within twenty-eight days of receiv-
ing written notice of the claim.’’ (Citation omitted; emphasis added; internal
quotation marks omitted.) Wiblyi v. McDonald’s Corp., 168 Conn. App. 77,
79 n.2, 144 A.3d 1075 (2016).
   5
     In his December 21, 2016 deposition, which the parties agreed to submit
to the commissioner as part of their joint stipulation of facts, the plaintiff
indicated that his medical bills were paid by his group medical insurance.
The defendant likewise averred, in both its March 22, 2017 memorandum
of law in opposition to the motion to preclude and its April 5, 2017 surreply
memorandum, that ‘‘all medical bills continued to be processed through [the
plaintiff’s] group medical insurer’’ following the alleged workplace injury.
   6
     In her decision, the commissioner expressly found that the present case
involves ‘‘a wholly denied injury . . . .’’ The board likewise noted in its
decision that the defendant’s form 43 indicated that the defendant was
contesting ‘‘whether the [plaintiff] had sustained any injury in the course
of employment, not the extent of that injury.’’ (Emphasis in original.)
   7
     In reaching their respective conclusions, neither the commissioner nor
the board engaged in statutory construction. Rather, their decisions were
predicated on existing precedent.
   8
     In the underlying administrative proceedings, both the commissioner
and the board determined that the defendant was precluded from contesting
liability for the plaintiff’s injuries due to its failure to file a form 43 within
the twenty-eight day statutory period of § 31-294c (b). That conclusion is
consistent with established precedent; see Woodbury-Correa v. Reflexite
Corp., 190 Conn. App. 623, 638, 212 A.3d 252 (2019); and is not at issue in
this appeal.
   9
     Although the phrase ‘‘written notice of claim’’ in § 31-294c (b) does not
specifically refer to the phrase, ‘‘written notice of claim for compensation,’’
as used in § 31-294c (a), ‘‘it is clear that both statutory [sub]sections refer
to the same notice.’’ (Internal quotation marks omitted.) Russell v. Mystic
Seaport Museum, Inc., supra, 252 Conn. 607 n.5; Pelletier v. Caron Pipe
Jacking, Inc., 13 Conn. App. 276, 280, 535 A.2d 1321, cert. denied, 207 Conn.
805, 540 A.2d 373 (1988).
   10
      In so doing, the court recognized that ‘‘[s]uch a penalty is harsh, but it
reflects a just and rational result. . . . An employer readily can avoid the
conclusive presumption by either filing a timely notice of contest or com-
mencing timely payment of compensation with the right to repayment if
the employer prevails. Should the employer’s timely and reasonable investi-
gation reveal that an issue regarding the extent of disability has not yet
manifested, the employer still can preserve its right to contest that issue at
some later point in time simply by paying the compensation due under the
claim, even if all that is due is payment of medical bills.’’ (Citation omitted.)
Harpaz v. Laidlaw Transit, Inc., supra, 286 Conn. 130–31.
   11
      In Donahue, the court also clarified that, when the conclusive presump-
tion is implicated, it does not ‘‘relieve claimants of their obligation to prove
their claim by competent evidence.’’ Donahue v. Veridiem, Inc., supra, 291
Conn. 545. Rather, it operates to bar employers from testing ‘‘the evidence
proffered by the claimant at these proceedings by way of question or argu-
ment.’’ Id., 551.
   12
      As this court recently noted, ‘‘the workers’ compensation section of the
Connecticut Practice Series has indicated that there is confusion regarding
§ 31-294c (b) and that the chairman of the board repeatedly has called for
legislative guidance on the issue of preclusion. See R. Carter et al., 19
Connecticut Practice Series: Workers’ Compensation (Supp. 2018–2019)
§ 18:11, pp. 448–50.’’ Woodbury-Correa v. Reflexite Corp., supra, 190 Conn.
App. 633 n.10.
   13
      In this regard, we note that the act defines the term ‘‘compensation,’’
as used therein, as ‘‘benefits or payments mandated by the provisions of
this chapter, including, but not limited to, indemnity, medical and surgical
aid or hospital and nursing service required under section 31-294d and any
type of payment for disability, whether for total or partial disability of a
permanent or temporary nature, death benefit, funeral expense, payments
made under the provisions of section 31-284b, 31-293a or 31-310, or any
adjustment in benefits or payments required by this chapter.’’ General Stat-
utes § 31-275 (4). Moreover, as our Supreme Court has observed, the term
‘‘compensation’’ has been long understood ‘‘to include all benefits provided
under the [act]—indemnity (permanent impairment), disability (incapacity)
and medical, surgical and hospital costs.’’ Harpaz v. Laidlaw Transit, Inc.,
supra, 286 Conn. 113 n.8.
   14
      Representative Michael P. Lawlor summarized the effect of the 1993
amendment on § 31-294c (b) as follows: ‘‘Opening the [twenty-eight] day
restriction on the time during which an employer can challenge application
for [workers’] compensation system. We allow challenges up to one year.’’
36 H.R. Proc., Pt. 18, 1993 Sess., p. 6143.
   15
      General Statutes § 31-294d (a) (1) provides: ‘‘The employer, as soon as
the employer has knowledge of an injury, shall provide a competent physi-
cian, surgeon or advanced practice registered nurse to attend the injured
employee and, in addition, shall furnish any medical and surgical aid or
hospital and nursing service, including medical rehabilitation services and
prescription drugs, as the physician, or advanced practice registered nurse
surgeon deems reasonable or necessary. The employer, any insurer acting
on behalf of the employer, or any other entity acting on behalf of the employer
or insurer shall be responsible for paying the cost of such prescription drugs
directly to the provider. If the employer utilizes an approved providers list,
when an employee reports a work-related injury or condition to the employer
the employer shall provide the employee with such approved providers list
within two business days of such reporting.’’
   We note that although § 31-294d has been amended by the legislature
since the events underlying the present appeal; see Public Acts 2019, No.
19-98, § 3; that amendment has no bearing on the merits of this appeal. We
therefore refer to the current revision of the statute.
   16
      As part of their joint stipulation of facts, the parties agreed to submit
that document to the commissioner as an exhibit to the plaintiff’s deposition
testimony. In his deposition testimony, the plaintiff indicated that he com-
pleted that accident report and provided it to the defendant on the date
of injury.
   In this regard, we note that the act provides that the failure of an employee
to promptly notify the employer of a workplace injury may result in a
reduction of any award of compensation. See General Statutes § 31-294b
(a) (‘‘[i]f the employee fails to report the injury immediately, the commis-
sioner may reduce the award of compensation proportionately to any preju-
dice that he finds the employer has sustained by reason of the failure’’).
   The defendant in this case has not alleged that the plaintiff failed to
promptly report his alleged injury.
   17
      General Statutes § 31-294c (a) provides in relevant part that ‘‘[n]otice
of [the] claim for compensation may be given to the employer or any commis-
sioner and shall state, in simple language, the date and place of the accident
and the nature of the injury resulting from the accident, or the date of the
first manifestation of a symptom of the occupational disease and the nature
of the disease, as the case may be, and the name and address of the employee
and of the person in whose interest compensation is claimed. . . .’’ The
statute also specifies the applicable time limitations for filing such notices.
   18
      We recognize that, ‘‘[i]n areas where the legislature has spoken . . .
the primary responsibility for formulating public policy must remain with
the legislature.’’ (Internal quotation marks omitted.) Raspberry Junction
Holding, LLC v. Southeastern Connecticut Water Authority, 331 Conn. 364,
378, 203 A.3d 1224 (2019). Given the policy considerations at issue in this
appeal, ‘‘it remains the prerogative of the legislature to modify or clarify
[the relevant statutory provisions] as it sees fit.’’ (Internal quotation marks
omitted.) Mayer v. Historic District Commission, 325 Conn. 765, 780 n.10,
160 A.3d 333 (2017).
   19
      Section 31-294c (b) further provides that an employer that exercises its
rights under that safe harbor provision and makes payments to the claimant
during that time may be entitled to ‘‘reimbursement from the claimant of
any compensation paid by the employer’’ in the event that the employer
ultimately ‘‘prevails’’ on the claim.
   20
      In the seven years since Dubrosky was decided, this court has declined to
extend the exception articulated therein; see Woodbury-Correa v. Reflexite
Corp., supra, 190 Conn. App. 638–39; and our Supreme Court has neither
acknowledged that exception nor cited to Dubrosky in any manner.
   21
      In the present case, the commissioner concluded that the defendant’s
failure to file a timely response to the claim for compensation precluded it
from contesting liability, but not the extent of the plaintiff’s injuries. On
appeal, the defendant maintains that it should not be precluded from con-
testing the extent of the plaintiff’s injuries. For that reason, this case is not
controlled by our recent decision in Woodbury-Correa v. Reflexite Corp.,
supra, 190 Conn. App. 639, which involved a motion to preclude an employer
from contesting liability for a claimant’s injuries.